UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4671
ALBERT GARY TAYLOR, a/k/a
Aldoc00l,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
             Albert V. Bryan, Jr., Senior District Judge.
                            (CR-00-127)

                      Submitted: March 16, 2001

                      Decided: March 27, 2001

  Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas C. Carter, CARTER & KRAMER, P.C., Alexandria, Vir-
ginia, for Appellant. Helen F. Fahey, United States Attorney, Michael
E. Rich, Assistant United States Attorney, Alexandria, Virginia, for
Appellee.
2                      UNITED STATES v. TAYLOR
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Albert Gary Taylor was convicted by a jury on one count of travel-
ing interstate to engage in sexual relations with a juvenile, in violation
of 18 U.S.C. § 2423(b) (1994), and two counts of using a facility of
interstate commerce to entice a juvenile to engage in sexual activity
for which any person can be charged with a criminal offense, in viola-
tion of 18 U.S.C. § 2422(b) (1994). He was sentenced to seventy-one
months imprisonment. We affirm.

   On appeal, Taylor challenges the sufficiency of the evidence to
sustain the convictions on all three counts. Specifically, with respect
to the first count, Taylor maintains that the jury improperly rejected
his entrapment defense. As to the remaining two counts, Taylor
argues that he did not know and could not have known the age of the
girls in question, and therefore the evidence was insufficient as a mat-
ter of law to sustain the convictions.

   This Court reviews a jury verdict for sufficiency of the evidence by
determining whether there is substantial evidence, when viewed in a
light most favorable to the Government, to support the verdict.
Glasser v. United States, 315 U.S. 60, 80 (1942). In evaluating the
sufficiency of the evidence, this Court does not review the credibility
of the witnesses and assumes that the jury resolved all contradictions
in the testimony in favor of the government. United States v. Romer,
148 F.3d 359, 364 (4th Cir. 1998), cert. denied, 525 U.S. 1141
(1999).

   We have reviewed the briefs and materials submitted in the joint
appendix and find sufficient evidence to support the convictions. We
further reject Taylor’s claims on appeal. Accordingly, we affirm Tay-
lor’s convictions and sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
                     UNITED STATES v. TAYLOR                      3
materials before the court and argument would not aid the decisional
process.

                                                        AFFIRMED